Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

 	Claims 1-9 are allowed.
 	The following is an examiner’s statement of reasons for allowance: A search was conducted with regard to applicant's claims defining “A non-transitory computer-readable recording medium having stored therein a program that causes a computer to execute a process, the process comprising: obtaining an estimation value of a third variable by subtracting a second output value of a second parametric model to which a second variable is assigned as an input variable from a first output value of a first parametric model to which a first variable is assigned as an input variable; performing first parameter update of updating first parameters of the first parametric model and second parameters of the second parametric model such that independence between the second variable and the estimation value of the third variable is maximized; and performing second parameter update of updating the first parameters and third parameters of a third parametric model in the first parameter update, such that a third output value of the third parametric model is approximated to the first variable, the third parametric model being assigned with the first output value as an input variable.”
 	Examiner has found prior art in the same field of endeavor in Kowatari et al. (US 2017/0255721 A1). Kowatari teaches a system for data analysis and data display for understanding the causality between a plurality of input values and a plurality of output values. A first aspect of the present technology provides a data analysis method targeting, in a plurality of input values and a plurality of output values having a predetermined relationship, two types of data, namely input data representing the plurality of input values and output data representing the plurality of output values. The method includes a step of finding at least one of a first indicator and a second indicator in objective function space, the plurality of output values being defined as an objective function. In such a method, the first indicator is a distance from a preset value of values of at least two objective functions among values of a plurality of objective functions, and the second indicator is expressed as a ratio of values of at least two objective functions among values of a plurality of objective functions. (see abstract, par. 0010, 0045-0046 and fig. 1A and 5). 
The system of Kowatari does not teach the limitations “obtaining an estimation value of a third variable by subtracting a second output value of a second parametric model to which a second variable is assigned as an input variable from a first output value of a first parametric model to which a first variable is assigned as an input variable; performing first parameter update of updating first parameters of the first parametric model and second parameters of the second parametric model such that independence between the second variable and the estimation value of the third variable is maximized; and performing second parameter update of updating the first parameters and third parameters of a third parametric model in the first parameter update, such that a third output value of the third parametric model is approximated to the first variable, the third parametric model being assigned with the first output value as an input variable.” 
Furthermore, claims 1-9 would not be obvious to a person of ordinary skill in the art considering the prior art on record and therefore involve an inventive step. When incorporating all the limitations in combination, none of the prior art discloses the features as claimed. 
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BILODEAU whose telephone number is (571)270-3192.  The examiner can normally be reached Monday-Thursday 8:00am-6:00pm Pacific Standard Time.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached at (571) 272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Bilodeau/
Primary Examiner, Art Unit 2648